Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on April 12, 2021.

Claims 2-27 are pending.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 2-27 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/977,326. They are not patentably distinct from each other.   

3.	Claims 1- 14 of U.S. Patent No. 10/977,326 (hereinafter, “Patent”), contains every element of claims 2-27 of the instant application (hereinafter, “Instant Applicant”) and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

17/227,725 (instant application)
10/977,326 (patent)
2. A method for searching an accommodations database comprising:


a) at a server computer, receiving user credentials for a user from a user device; 


b) at the server computer, selecting an identified colleague for the user credentials; 




c) obtaining colleague information for the identified colleague, the colleague information concerning accommodations; 

d) at the server computer, receiving search parameters from the user device; 





e) at the server computer, using the search parameters to obtain from the accommodations database a results list having a plurality of accommodations; 

f) at the server computer, for each accommodation in the results list: 

i) determining whether to assign a colleague factor to the accommodation by comparing the accommodation against the colleague information, 
ii) determining whether to assign a non-colleague factor to the accommodation using criteria that does not involve the colleague information, and 


iii) determining an aggregate score for the accommodation, wherein the aggregate score is based on the colleague factor and the non-colleague factor assigned to the accommodation; 


g) at the server computer, sorting the results list based on the aggregate score for each accommodation in the results list; and 

h) at the server computer, returning the sorted results list to the user device
1. A method for sorting search results obtained from searching an accommodations database comprising: 

a) at a server computer, receiving user credentials for a user from a user device; 


b) at the server computer, using the user credentials to query at least one database to obtain colleague information concerning an identified colleague of the user, wherein the colleague information is selected from a set consisting of colleague past accommodations and colleague preferences; 

c) at the server computer, receiving search trip parameters from the user device; 

d) at the server computer, using the search parameters to query the desired-results database to obtain a results list having a plurality of search results, wherein the results list comprises a list of accommodations; 

e) at the server computer, assigning weight values to a plurality of colleague factors and a plurality of non-colleague factors; 

f) at the server computer, for each of the search results in the results list: 

i) determining whether to assign colleague factors to the search result by comparing the search result against the colleague information, 
ii) determining whether to assign non-colleague factors to the search result using criteria that does not involve colleague information, and 


iii) determining an aggregate score for the search result, wherein the aggregate score is based on the weight values for the colleague factors and non-colleague factors that are assigned to the search result;

 g) at the server computer, sorting the results list based on the aggregate score for each search result in the results list; and 

h) at the server computer, returning the sorted results list to the user device.






 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163